United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                               ________________

                                  No. 03-3317
                               ________________

United States of America,                *
                                         *
            Appellee,                    *
                                         *      Appeal from the United States
      v.                                 *      District Court for the
                                         *      Southern District of Iowa.
Michael Paul Caldwell,                   *
                                         *            [UNPUBLISHED]
            Appellant.                   *

                               ________________

                               Submitted: May 10, 2004
                                   Filed: May 14, 2004
                               ________________

Before WOLLMAN, HANSEN, and BYE, Circuit Judges.
                      ________________

PER CURIAM.

      Michael Paul Caldwell pleaded guilty to being a felon in possession of a
firearm, in violation of 18 U.S.C. § 922(g)(1) (2000). With a total offense level of
twelve and a Category IV criminal history, his Guidelines imprisonment range was
twenty-one to twenty-seven months. Caldwell moved for a downward departure
under U.S. Sentencing Guidelines Manual § 4A1.3 (2002) on the basis that Category
IV overrepresented the seriousness of his criminal history. He argued that his 1989
conviction for second-degree robbery should be discounted because it was fourteen
years old, and his only subsequent convictions were in 1993 for drunk driving, in
1995 for two counts of forgery and one count of second-degree theft, and in 2001 for
possession of drug paraphernalia. The district court1 denied Caldwell’s downward-
departure motion, concluding that the law of this circuit requires a sentencing judge
to take the defendant’s entire criminal history into account when considering a
departure under § 4A1.3, and that Caldwell’s criminal history as a whole was not
overrepresented by Category IV. The district court sentenced Caldwell to twenty-one
months in prison and two years of supervised release.

       On appeal, Caldwell argues that the district court erroneously determined that
it lacked authority to grant his downward-departure motion. We disagree. We have
previously held that the following statement by a district court--“If I thought it wasn’t
an abuse of discretion, I’d go ahead and grant [the defendant’s § 4A1.3] motion, but
I have to follow the law, and I think that you have to look at the entire criminal
history . . . . I can’t in good faith say that the criminal history is overstated for
purposes of a downward departure.”--showed that the sentencing judge had
understood his authority to depart downward but had concluded that, viewing the
defendant’s criminal history as a whole, such a departure would be an abuse of
discretion. See United States v. Williams, 340 F.3d 563, 571 (8th Cir. 2003). The
district court said essentially the same thing in this case. Because the district court
recognized its authority to depart, its denial of Caldwell’s downward-departure
motion is an unreviewable exercise of discretion. See id. at 572.

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




      1
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
                                           2